Exhibit 10.1

PROMISSORY NOTE

                            

         

March 2, 2004

U.S. $750,000.00

Carlsbad, California

FOR VALUE RECEIVED, the undersigned nSTOR TECHNOLOGIES, INC., a Delaware
corporation with its principal place of business at 6190 Corte Del Cedro Road;
Carlsbad, California, 92009 (hereinafter called “Maker”), hereby promises to pay
to the order of Cenvill Recreation, Inc., a Delaware corporation, with its
principal place of business at 100 Century Boulevard, West Palm Beach, Florida
33417 (hereinafter called “Payee”), at the address of Payee’s principal place of
business stated above, or at such other place as the Payee may designate in
writing, the sum of SEVEN HUNDRED FIFTY THOUSAND Dollars ($750,000.00) (the
“Principal Amount”), plus interest on the outstanding balance of the Principal
Amount at the rate of eight percent (8%) per annum, from the date hereof until
the date when said sum is paid in full in accordance with the terms hereof.  The
entire Principal Amount plus all accrued interest thereon shall be due and
payable in full on April 30, 2004.

It is expressly agreed that this Promissory Note evidences a SEVEN HUNDRED FIFTY
THOUSAND Dollars ($750,000.00) revolving line of credit.  The Principal Amount
which may be outstanding at any time under such line of credit shall not exceed
SEVEN HUNDRED FIFTY THOUSAND Dollars ($750,000.00).  However, this limitation
shall not be deemed to prohibit Payee from advancing any sum, which may, in
Payee’s sole and exclusive discretion, be necessary or desirable in order to
protect and preserve the effect and enforceability of this Promissory Note. 
Within the limits and subject to the terms and conditions hereof, the Maker may
borrow, repay and re-borrow under the revolving line of credit evidenced by this
Promissory Note and all shall be subject to the terms and conditions of this
Promissory Note.

Upon the failure by Maker to pay interest in full on or before the date when due
hereunder, the entire unpaid amount of this Note shall thereupon be immediately
due and payable, and the Payee shall have all rights and remedies provided under
this Note.

Maker shall have the right, in Maker’s discretion at any time, without payment
of premium or penalty, to repay in whole or in part the unpaid balance of this
Note.

This Note shall be governed by and construed under the laws of the State of
Florida.  The exclusive venue for any litigation in connection with or arising
out of this Note shall be Palm Beach County, Florida, and the Maker hereby
consents and submits to the jurisdiction of the state and federal courts sitting
in Palm Beach County, Florida.

MAKER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE.

nSTOR TECHNOLOGIES, INC.

By: /s/ Thomas L. Gruber

Name:  Thomas L. Gruber
Title:     Acting President, Chief Operating and
             Financial Officer


EXHIBIT A (Initial Notes)

Date of Initial
Note                                                                           
Principal Amount

December 30,
2002                                                                            
      $560,000

April 23,
2003                                                                                     
        540,000

June 30,
2003                                                                                     
      1,000,000

            
Total                                                                                       
   $2,100,000